UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-7871


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

COREY RICHARDSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:05-cr-00597-RDB-1; 1:12-cv-01514-RDB)


Submitted:   June 23, 2016                  Decided:    June 28, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Corey Richardson, Appellant Pro Se.   Bonnie           S. Greenberg,
Assistant United States Attorney, Baltimore,           Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Corey     Howard       Richardson     seeks       to    appeal       the    district

court’s      order     denying   relief      on    his   28    U.S.C.      § 2255    (2012)

motion.       The order is not appealable unless a circuit justice or

judge       issues     a    certificate      of     appealability.            28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue       absent     “a    substantial      showing         of    the    denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating        that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El   v.   Cockrell,        537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Richardson has not made the requisite showing. *                          Accordingly, we


       *
       Richardson also argues that two of his convictions were
invalidated by Johnson v. United States, 135 S. Ct. 2551 (2015).
Although issues raised for the first time on appeal are
generally waived, Robinson v. Equifax Info. Servs., LLC, 560
F.3d 235, 242 (4th Cir. 2009), because of the impending deadline
(Continued)
                                             2
deny a certificate of appealability, deny Richardson’s motions

to appoint counsel and for a transcript at Government expense,

and dismiss the appeal.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




to file a Johnson claim, we consider Richardson’s claim.
Because   the  conviction   underlying  Richardson’s  18  U.S.C.
§ 924(c) (2012) conviction was a drug offense rather than a
crime of violence, and his sentence enhancements were also based
on prior felony drug distribution convictions, Johnson is
inapposite, and he is entitled to no relief.



                                    3